UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 QUINCY MAGEE,

                                  Plaintiff,

                     -against-
                                                                   19-CV-8476 (CM)
 AMERICAN EXPRESS; CHASE CARD
                                                                 ORDER TO AMEND
 SERVICES; CREDIT KARMA; EXPERIAN;
 TRANS UNION; EQUIFAX; CITY OF NEW
 YORK,

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action asserting claims about many unrelated

matters, including the judgment entered against him in the Housing Court of the City of New

York, the seizure of his vehicle in 2013, and alleged mail or wire fraud in connection with his

financial accounts and credit reports. By order dated November 1, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. For the

reasons set forth below, the Court grants Plaintiff leave to file an amended complaint within sixty

days of the date of this order.

                                     STANDARD OF REVIEW

       The court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). The court must also dismiss a complaint if

the court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

       While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        The following allegations are from Plaintiff Quincy Magee’s complaint. Plaintiff alleges

that during his New York City Housing Court proceedings, he raised “many grievances . . .

regarding bed bugs, authorized surveillance, unsecured windows and doors, fire damage[,]

unauthorized access to his apartment.” (Compl. at 4.) Plaintiff’s “landlord has conspired to

attempt[t] to aide [sic] and ab[e]t attempted fraud against Quincy Magee in order to access

classified information and conspired with [New York City Housing Court] Judge Ramirez to

attempt to ignore his grievances and enter default judgment.” (Id.) Plaintiff “has a federal case


                                                   2
17CV5892 in the SDNY [and he] demands that the judgment be vacated or held and joined with

the case in Federal Court.” 1 Plaintiff has filed a judicial misconduct complaint against Judge

Ramirez, and he asks that she “be sanctioned,” that the state court judgment be vacated, and that

the Court lift the hold on “his account” with Merrill Lynch.

        In addition to matters arising from Plaintiff’s New York City Housing Court proceedings

and efforts to enforce that judgment, Plaintiff “would like the court to review the unlawful

seizure and sale of his Pontiac Grand AM” in May 2013. (Id. at 5.) Plaintiff “has reason to

believe that [this] was a criminal attempt to aide and abate [sic] and destroy evidence of vehicle

tampering which l[e]d to an accident of the NJ Turnpike, which occurred right before the car was

seized and sold. (Id.) This is “another example of corrupt intent on behalf of the civil court of the

City of New York.” (Id.)

        Plaintiff also raises numerous matters related to his finances, including the closure of his

credit cards with American Express and Chase Credit Card. He argues that these Defendants

“should have offered a secured credit card option” instead of closing his accounts, which

negatively affected his credit score. (Id. at 3.)

        Bank of America closed Plaintiff’s bank account “due to . . . failure to complete fraud

investigation or forced abandonment of account.” (Id.) These delinquent items “are medical bills




        1
         The suit that Plaintiff references was dismissed in 2017. See Magee v. United States,
ECF 1:17-CV-5892, 2 (S.D.N.Y. Oct. 4, 2017) (CM) (dismissing claims for damages for
numerous unrelated injuries occurring in Florida, Massachusetts, New York, and Washington
D.C as lacking “an arguable basis in law or in fact”); see also Magee v. The Walt Disney Co., No.
17-CV-2842 (D.D.C. Feb. 26, 2018) (dismissing suit against the Walt Disney Company and
Harvard University). Plaintiff has filed a new action against the Walt Disney Company. See
Magee v. The Walt Disney Co., No. 1:19-CV-06992, 2 (S.D.N.Y.) (CM).


                                                    3
which are included in civil litigation.” (Id.) Plaintiff seeks to remove his account “from check

systems as delinquent.” 2 (Id.)

       Plaintiff also makes many allegations regarding his credit reports and credit score:

       After reviewing his credit score from the various reporting agencies[,] Quincy
       Magee noticed many inconsistencies . . . Quincy Magee considers a mail fraud
       investigation to be a circumstance that should preclude any report of delinquent
       payments. . . .
       Quincy Magee had Credit Karma beginning in 2013 and canceled his account
       4/7/18 because beginning in 2014, Quincy Magee recognized attempts at credit
       fraud, control fraud, identity theft, and inaccuracies and inconsistencies in how his
       credit was being reported to the reporting agencies and how Quincy Magee was
       being informed about his score on [C]redit [K]arma. . . .

       [C]redit Karma intended to devise an artifice for the unauthorized dissemination
       of personal credit information to facilitate fraud of Quincy Magee who through
       his various business dealing was operating as a financial institution, 18 U.S.C.
       §1343- fraud by wire, radio, or television

       Over the past several years the credit bureau has not fairly or accurately assessed
       the credit score of Quincy Magee, and he was subjected to . . . attempted credit
       fraud, unjust account fees and credit card fees, attempted force[d] abandonment of
       various accounts, withheld property, attempted identity theft. . . .

(Id.) Plaintiff “demands that the ATT bill be removed from his credit report considering the class

action settlement being negotiated including his complaint regarding inaccurate billing going

back to 2010. 10-CV-2278.” Moreover, “[i]f any fraudulent business activity, including the

misuse of credit information, at any time caused inaccurate or fraudulent reporting of his

financial history to the credit reporting agency, Credit Karma, Quincy Magee demands ALL

these corrections be made immediately and that these changes should be updated in the credit

reporting RETROACTIVELY . . . to NOT further penalize Quincy Magee for these frauds, unfair




       2
         Plaintiff refers to the class action settlement in Farrell v. Bank of America, N.A., No.
3:16-CV-00492-L-WVG (S.D. Cal.), which involved claims about Bank of America’s $35
charges for extended overdrawn balances.


                                                  4
business tactics, inaccurate reporting tactics, or identity theft as reported in federal case 17-CV-

2842.” (Id. at 3-4.)

                                           DISCUSSION

A.      City of New York

       When a plaintiff sues a municipality under § 1983, it is not enough for the plaintiff to

allege that one of the municipality’s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’s rights. See

Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (“A municipality or other local government

may be liable under this section [1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654

F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983 claim against a municipality, the

plaintiff must allege facts showing (1) the existence of a municipal policy, custom, or practice,

and (2) that the policy, custom, or practice caused the violation of the plaintiff’s constitutional

rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations omitted).

       Plaintiff’s allegations regarding the seizure and sale of his car in 2013, and his litigation

in the Housing Court of the City of New York, are not sufficient to suggest that any policy,

custom, or practice of the City of New York caused any violation of his rights. Plaintiff thus fails

to state a claim that the City of New York violated his rights under § 1983.

       Plaintiff also seeks, in addition to any other claims that he may be making against the

City of New York, to have this Court review the unlawful seizure and sale of his Pontiac Grand

AM” in May 2013” and to order that “the state court judgment [in Housing Court] be vacated.”

(Compl. at 3). Federal courts, however, lack jurisdiction to review state court orders and award


                                                  5
such relief. See McKithen v. Brown, 481 F.3d 89, 96 (2d Cir. 2007) (district courts are not

authorized “to exercise appellate jurisdiction over state-court judgments”). It would therefore be

futile for Plaintiff to reassert in any amended complaint that he may file any claims seeking

review of state court orders.

        The Court also notes that Plaintiff’s claims against the City of New York about his car

and his housing are unrelated to his claims against different defendants about his banking, credit

cards, and credit report. Rules 18 and 20 of the Federal Rules of Civil Procedure govern joinder

of claims and parties, respectively. Rule 18 permits a plaintiff to join as many claims as he has

against a particular defendant. See Fed. R. Civ. P. 18(a). By contrast, under Rule 20, a plaintiff

may not pursue unrelated claims against multiple defendants. Deskovic v. City of Peekskill, 673

F. Supp. 2d 154, 167 (S.D.N.Y. 2009).

        Rule 20(a)(2) permits a plaintiff to join multiple defendants in one action if: (A) any right

to relief is asserted against them jointly, severally, or in the alternative arising out of the same

transaction, occurrence, or series of transactions . . . ; and (B) any question of law or fact

common to all defendants will arise in the action. Although courts have interpreted Rule 20(a)

liberally to allow related claims to be tried within a single proceeding, Barr Rubber Products Co.

v. Sun Rubber Co., 425 F.2d 1114, 1126-27 (2d Cir. 1970), “the mere allegation that Plaintiff

was injured by all Defendants is not sufficient to join unrelated parties as defendants in the same

lawsuit pursuant to Rule 20(a),” Deskovic, 673 F. Supp. 2d at 167; Webb v. Maldanado, No. 3:13-

CV-144 (RNC), 2013 WL 3243135, at *3 (D. Conn. June 26, 2013) (“Unrelated claims against

different defendants belong in different suits . . . to prevent the sort of morass” created by a

complaint with more than twenty defendants and countless unrelated claims.”) (quotation and citation

omitted).

        Here, Plaintiff’s unrelated claims about his car, housing, and credit reports, which are against


                                                    6
entirely different defendants, are not properly joined in a single action. The Court therefore directs

Plaintiff not to include unrelated claims against different defendants in any amended complaint that

he may file.

 B.      American Express and Chase Card Services

        Plaintiff names American Express and Chase Card Services as Defendants in this action,

arguing that they “should have offered [him] a secured credit card option” instead of closing his

accounts. (ECF No. 1, 3.) Plaintiff fails to identify any federal law or regulation that would

require defendants to do so, and the Court is unaware of any. Plaintiff thus fails to state a claim

on which relief can be granted against American Express and Chase Card Services.

 C.      Credit Karma

        Plaintiff alleges that Credit Karma engaged in “fraud by wire, radio, or television” in

violation of 18 U.S.C. § 1343, through the “unauthorized dissemination of personal credit

information to facilitate fraud of Quincy Magee.” (ECF No. 1, 2.) Plaintiff cannot initiate a

criminal proceeding or request an order directing a prosecutor to do so because prosecutors

possess discretionary authority to bring criminal actions, and they are “immune from control or

interference by citizen or court.” Conn. Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87

(2d Cir. 1972). Plaintiff thus lacks standing to pursue any criminal charges against Credit Karma

for wire or mail fraud, or any other allegedly criminal activity.

 D.      Experian, TransUnion, Equifax

        The Fair Credit Reporting Act affords consumers “the right to dispute any information

reported to a credit reporting agency.” 15 U.S.C. §§ 1681i(a)(1) (A), 1681s–2(a)(8). A credit

reporting agency must conduct a “reasonable reinvestigation” if a consumer disputes an item on

her credit report. Jones v. Experian Info. Sols., Inc., 982 F. Supp. 2d 268, 272 (S.D.N.Y. 2013).




                                                    7
       A “plaintiff asserting claims under § 1681i must demonstrate that the disputed

information is inaccurate in order to prevail on allegations that a consumer reporting agency had

failed to reasonably reinvestigate a disputed item.” Jones, 982 F. Supp. 2d at 272-73; see also

Okocha v. Trans Union LLC, No. 08-CV-3107, 2011 WL 2837594 (E.D.N.Y. March 31, 2011),

aff’ d, 488 Fed. Appx. 535 (2nd Cir. 2012); Houston v. TRW Info. Servs., Inc., 707 F. Supp. 689,

691 (S.D.N.Y. 1989) (“The threshold question in a § 1681e(b) action is whether the challenged

credit information is inaccurate. If the information is accurate no further inquiry into the

reasonableness of the consumer reporting agency’s procedures is required.”).

       Plaintiff alleges that he “considers a mail fraud investigation to be a circumstance that

should preclude any report of delinquent payments” to credit reporting agencies. (Compl. at 2.)

Plaintiff thus seems to argue that credit reporting bureaus should remove certain information

from his accounts because he believes that Credit Karma has engaged in criminal activity. (Id. at

3.) Plaintiff “demands” that his credit report be changed, but he does not allege that he notified a

particular credit reporting bureau of a specific inaccuracy of his report, and it failed to conduct a

reasonable reinvestigation. Moreover, Plaintiff’s allegations that his delinquent payments should

be removed from his credit reports because of “a mail fraud investigation” are insufficient to

suggest that specific information on his reports was inaccurate at the time that it was reported.

Plaintiff thus fails to state a claim under the FCRA on which relief can be granted.

       Because it is not clear that granting Plaintiff leave to amend would be futile, the Court

grants Plaintiff leave to amend to replead his claims that he disputed information furnished to

one or more credit reporting bureaus, but they failed to conduct a reasonable reinvestigation of

disputed items.




                                                  8
E.         Bank of America and Citibank

       The Court understands Plaintiff to be alleging that he was charged excessive fees and that

Defendant failed to respond properly to the fact that he was a victim of identity theft. But

Plaintiff does not plead any facts about what occurred. He does not explain what fees he was

charged or when, whether he notified Defendant of the alleged identity theft, and what Defendant

did or failed to do that violated his rights under federal law. 3 Plaintiff’s complaint thus does not

comply with Rule 8 and fails to state a claim on which relief can be granted.

       Because it is not clear that granting Plaintiff leave to amend would be futile, the Court

grants Plaintiff leave to reassert his claims that Bank of America and Citibank overcharged him

in violation of federal law or otherwise violated his rights in connection with his accounts. 4

                                       LEAVE TO AMEND

       Plaintiff is granted leave to amend his complaint to detail his claims. In the statement of

claim, Plaintiff must provide a short and plain statement of the relevant facts supporting each

claim against each defendant named in the amended complaint. Plaintiff is also directed to

provide the addresses for any named defendants. To the greatest extent possible, Plaintiff’s

amended complaint must:

       a) give the names and titles of all relevant persons;


       3
          Plaintiff invokes the Court’s federal question jurisdiction and has not pleaded facts
about the citizenship of the parties that would establish diversity jurisdiction. See, e.g., Wachovia
Bank v. Schmidt, 546 U.S. 303 (2006) holding that for purposes of diversity jurisdiction, a
national bank resides only in the state designated in its articles of association (and not in each
state in which it has branch offices)).
       4
          Compare Farrell v. Bank of Am., 224 F. Supp. 3d 1016 (S.D. Cal. Sept. 19, 2019)
(holding that charge levied for failure to rectify overdrawn deposit account within five days
qualified as an extension of credit, and usurious interest rate exceeded rate allowed under the
National Bank Act, 12 U.S.C. §§ 85-86), with Fawcett v. Citizens’s Bank, N.A., 919 F.3d 133
(1st Cir. 2019) (holding that sustained overdraft fees for overdrawn checking accounts were not
usurious interest charges under the National Bank Act).


                                                  9
       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff is granted leave to file an amended

complaint that complies with the standards set forth above. Plaintiff must submit the amended

complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption

the document as an “Amended Complaint,” and label the document with docket number 19-CV-

8476 (CM). An Amended Complaint form is attached to this order. No summons will issue at this

time. If Plaintiff fails to comply within the time allowed, and he cannot show good cause to

excuse such failure, the complaint will be dismissed for failure to state a claim upon which relief

may be granted.




                                                 10
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   November 12, 2019
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                11
                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
